Case: 10-30868 Document: 00511462699 Page: 1 Date Filed: 05/02/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 2, 2011

                                             No. 10-30868                   Lyle W. Cayce
                                                                                 Clerk

In the Matter of: WORK CONSTRUCTION COMPANY, INCORPORATED,

                                                          Debtor
---------------------------------------------------------------------

MAGNIFICENT EIGHT, L.L.C.,


                                                          Appellant
v.

WORK CONSTRUCTION COMPANY, INCORPORATED,


                                                          Appellee




                      Appeal from the United States District Court
                          for the Eastern District of Louisiana
                                USDC No. 2:10-CV-1132


Before JONES, Chief Judge, and KING and BARKSDALE, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5th Cir. R. 47.6.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.